Case 4:18-cv-03380 Document 20 Filed on 08/10/21 in TXSD Page 1 of 8
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               August 10, 2021
                                                                              Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        JOE and KATHLEEN              § CIVIL ACTION NO.
        MANCUSO,                      § 4:18-cv-03380
                   Plaintiffs,        §
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        OCWEN LOAN                    §
        SERVICING, LLC,               §
                  Defendant.          §

                      OPINION AND ORDER
             GRANTING MOTION FOR SUMMARY JUDGMENT
            The motion for summary judgment by Defendant Ocwen
       Loan Servicing, LLC is granted. Dkt 11.
                 1. Background
            The record developed by Plaintiffs Joe and Kathleen
       Mancuso isn’t terribly robust. That’s part of their problem in
       resisting summary judgment. The following is drawn as favorably
       as possible to the Mancusos from their state court complaint (as
       to matters that are apparently undisputed), their depositions, and
       certain documents as to their contract and communications with
       Ocwen and others.
            Mr Mancuso purchased a home in Houston, Texas in
       June 2001. Dkt 11-1 at 5 (Mr Mancuso deposition). He also
       executed a promissory note for $100,000 made payable to
       Megamerica Mortgage Group, Inc, and both he and his wife
       Kathleen executed a deed of trust in its favor to secure the
       payment of the note. Id at 50–51. Mr Mancuso then began
       making monthly mortgage payments. He claims that those
       payments went towards the principal and interest on the
       promissory note, property taxes, property insurance, and flood
Case 4:18-cv-03380 Document 20 Filed on 08/10/21 in TXSD Page 2 of 8




       insurance. Dkt 1-2 at 6. But nothing in the record demonstrates
       that contention.
            GMAC Mortgage, LLC serviced the loan by collecting these
       monthly payments. Dkt 11-1 at 6, 66. It allegedly used a portion
       of those payments to pay the annual flood-insurance premium to
       United Services Automobile Association, which insured the
       property in that regard. Dkt 1-2 at 6–7; Dkt 13-1 at 1
       (Mr Mancuso affidavit); Dkt 13-2 at 1 (Mrs Mancuso affidavit).
       Mr Mancuso later refinanced his initial loan by executing a Texas
       “home equity security instrument” in November 2005, which
       secured a $128,500 home equity loan. Dkt 11 at 7–8; see Dkt 11-1
       at 98–118 (security instrument). United States Bank was the
       owner of that refinanced loan and the beneficiary of the security
       instrument. Dkt 11 at 17 n 27.
            GMAC apparently continued servicing the loan after it was
       refinanced, but it later transferred its duties in that regard to
       Ocwen in February 2013. Dkt 11-1 at 6, 66–67 (notice of
       servicing transfer). The Mancusos then began making mortgage
       payments to Ocwen the next month. Dkt 1-2 at 7; Dkt 13-1 at 2;
       Dkt 13-2 at 2. Ocwen sent them a mortgage account statement
       on July 1, 2013, which showed that it made a flood insurance
       payment on June 21, 2013. Dkt 13-1 at 4–5.
            USAA sent a letter to the Mancusos on July 7, 2014, stating
       that their flood insurance policy had lapsed the day before due to
       lack of payment. They then paid the flood insurance premium
       directly to USAA on July 16, 2014, and USAA reinstated the
       policy from July 6, 2014 until July 6, 2015. Dkt 13-1 at 3; Dkt 13-2
       at 2. Shortly thereafter, Ocwen sent a letter to the Mancusos in
       October 2014, stating that the flood insurance policy had expired
       and that Ocwen would obtain flood insurance on his behalf if
       they didn’t provide proof of insurance. Dkt 13-1 at 6–10;
       Dkt 13-2 at 6–10. But the Mancusos told Ocwen that they had
       already paid the flood insurance premium directly in July 2014.
       Dkt 13-1 at 3; Dkt 13-2 at 2; Dkt 1-2 at 8.
            Some time passed. Ocwen then provided the Mancusos with
       an escrow analysis in February 2017, which confirmed that it
       wouldn’t escrow funds from them to pay for flood insurance.
       Dkt 11-1 at 87–92; see also Dkt 11 at 9. Ocwen then refunded an




                                        2
Case 4:18-cv-03380 Document 20 Filed on 08/10/21 in TXSD Page 3 of 8




       escrow surplus of $2,140.26 to the Mancusos on February 15,
       2017. Dkt 11-1 at 16–17 (Mr Mancuso deposition); see also id
       at 69–70 (monthly statement reflecting refund).
            Mrs Mancuso claims that she and her husband thereafter
       received “a notice stating that flood insurance was due” in
       June 2017. Dkt 11-1 at 124–25 (Mrs Mancuso deposition).
       Ocwen did send such a notice to the Mancusos in October 2014.
       See Dkt 13-1 at 6–10. But no such notice from June 2017 is in
       evidence. Regardless, Mrs Mancuso says that she called Ocwen at
       some point during or after June 2017 “to inquire why they did
       not have flood insurance coverage since they had been making
       escrow payments.” Dkt 13 at 4. She claims to have spoken with
       “an Ocwen representative named Ashley,” who told her “that
       ‘we’ll pay it. It’s in and we’ll take care of it.’” Ibid. Less than two
       months later, the Mancusos made their final mortgage payment
       on August 3, 2017. Dkt 11 at 9; Dkt 13-1 at 3; Dkt 13-2 at 3. And
       Ocwen refunded the remaining positive escrow balance to the
       Mancusos on August 17th, while releasing the lien shortly
       thereafter. Dkt 11-1 at 14, 17, 144–45.
            Tropical Storm Harvey then descended on the Houston area
       three weeks later, filling the Mancusos’ home with several feet of
       water on August 26th and forcing them to evacuate. They state
       that most of their personal property was damaged and that the
       house sustained “major damage,” which required them “to
       remove carpet, rugs, sheetrock, cabinets, furniture, appliances,
       clothing and other property which had been totally destroyed by
       the flood water.” Dkt 13-1 at 3; Dkt 13-2 at 3.
            Mr Mancuso called USAA, which informed him that he
       didn’t have flood insurance in place. Dkt 11-1 at 18 (Mr Mancuso
       deposition). USAA also told him that the last time he had flood
       insurance was in 2015—when he made the payment himself.
       Id at 20. In other words, no one (including Ocwen) had paid any
       flood insurance premium for the property since July 2014. Ibid.
            The Mancusos brought action against Ocwen in Texas state
       court in August 2018. They assert claims for violations of the
       Texas Deceptive Trade Practices Act, breach of contract, and
       negligent misrepresentation. Dkt 1-2 at 5–11. Ocwen removed
       the action in September 2018 pursuant to 28 USC §§ 1332 and




                                         3
Case 4:18-cv-03380 Document 20 Filed on 08/10/21 in TXSD Page 4 of 8




       1441. Dkt 1. It eventually moved for summary judgment in
       October 2019. Dkt 11. The action was reassigned to this Court
       later that same month. Dkt 12.
            The parties agreed in April 2020 to engage in mediation.
       Dkt 17. The matter was stayed with allowance of any reasonable
       amount of time necessary to mediate due to the COVID-19
       pandemic. Minute Entry of 04/09/2020. The parties filed a status
       report in January 2021 indicating that mediation was
       unsuccessful. Dkt 19.
                 2. Legal standard
             Rule 56(a) of the Federal Rules of Civil Procedure requires
       a court to enter summary judgment when the movant establishes
       that “there is no genuine dispute as to any material fact and the
       movant is entitled to judgment as a matter of law.” A fact is
       material if it “might affect the outcome of the suit under the
       governing law.” Sulzer Carbomedics, Inc v Oregon Cardio-Devices, Inc,
       257 F3d 449, 456 (5th Cir 2001), quoting Anderson v Liberty Lobby,
       Inc, 477 US 242, 248 (1986). And a dispute is genuine if the
       “evidence is such that a reasonable jury could return a verdict for
       the nonmoving party.” Royal v CCC & R Tres Arboles, LLC,
       736 F3d 396, 400 (5th Cir 2013), quoting Anderson, 477 US at 248.
            The summary judgment stage doesn’t involve weighing the
       evidence or determining the truth of the matter. The task is solely
       to determine whether a genuine issue exists that would allow a
       reasonable jury to return a verdict for the nonmoving party.
       Smith v Harris County, 956 F3d 311, 316 (5th Cir 2010), quoting
       Anderson, 477 US at 248. Disputed factual issues must be resolved
       in favor of the nonmoving party. Little v Liquid Air Corp, 37 F3d
       1069, 1075 (5th Cir 1994). All reasonable inferences must also be
       drawn in the light most favorable to the nonmoving
       party. Connors v Graves, 538 F3d 373, 376 (5th Cir 2008), citing
       Ballard v Burton, 444 F3d 391, 396 (5th Cir 2006).
            The moving party typically bears the entire burden to
       demonstrate the absence of a genuine issue of material fact.
       Nola Spice Designs LLC v Haydel Enterprises Inc, 783 F3d 527, 536
       (5th Cir 2015) (quotation omitted); see also Celotex Corp v Catrett,
       477 US 317, 322–23 (1986) (citations omitted). But when a
       motion for summary judgment by a defendant presents a



                                        4
Case 4:18-cv-03380 Document 20 Filed on 08/10/21 in TXSD Page 5 of 8




       question on which the plaintiff bears the burden of proof at trial,
       the burden shifts to the plaintiff to proffer summary judgment
       proof establishing an issue of material fact warranting trial.
       Nola Spice, 783 F3d at 536 (quotation omitted). To meet this
       burden of proof, the evidence must be both “competent and
       admissible at trial.” Bellard v Gautreaux, 675 F3d 454, 460 (5th Cir
       2012) (citation omitted).
                  3. Analysis
            The Mancusos’ claims for breach of contract, negligent
       misrepresentation, and violations of the Texas Deceptive Trade
       Practices Act are each addressed in turn.
                       a. Breach of contract claim
            To succeed on their claim for breach of contract against
       Ocwen, the Mancusos must establish that a valid contract existed
       between them and Ocwen; they tendered performance; Ocwen
       breached the contract; and they suffered damages due to the
       breach. Lewis v Bank of America NA, 343 F3d 540, 544–45 (5th Cir
       2003), citing Palmer v Espey Huston & Associates, Inc, 84 SW3d 345,
       353 (Tex App—Corpus Christi 2002, pet denied). When the
       meaning of a contract is disputed, courts applying Texas law must
       “ascertain and give effect to the parties’ intent as expressed in the
       instrument.” URI, Inc v Kleberg County, 543 SW3d 755, 763
       (Tex 2018). To achieve that objective, Texas courts “interpret
       contract language according to its ‘plain, ordinary, and generally
       accepted meaning’ unless the instrument directs otherwise.” Id
       at 764, quoting Heritage Resources, Inc v NationsBank, 939 SW2d
       118, 121 (Tex 1996). The Texas Supreme Court further holds,
       “An unambiguous contract will be enforced as written, and parol
       evidence will not be received for the purpose of creating an
       ambiguity or to give the contract a meaning different from that
       which its language imports.” Sacks v Haden, 266 SW3d 447, 450–
       51 (Tex 2008).
            Ocwen argues that it didn’t breach the security instrument at
       issue. Dkt 11 at 11–12. It cites a provision of the security
       instrument that states, “If Borrower fails to maintain any of the
       coverages described above, Lender may obtain insurance
       coverage, at Lender’s or Borrower’s expense. Lender is under no
       obligation to purchase any particular type or amount of coverage.” Dkt 11-1



                                           5
Case 4:18-cv-03380 Document 20 Filed on 08/10/21 in TXSD Page 6 of 8




       at 103 (emphasis added). This means, says Ocwen, that it had no
       obligation to purchase flood insurance on behalf of the
       Mancusos—which further means that it can’t have breached an
       obligation that didn’t exist under the instrument. Dkt 11 at 11–
       12. Ocwen also argues that “any excess escrow was returned to
       the Plaintiffs” and that “the contractual relationship ended before
       the property damage,” and so the breach of contract claim fails
       as a matter of law. Id at 12.
            The Mancusos contend that they don’t base their breach-of-
       contract claim on the security instrument. Dkt 13 at 5. It’s instead
       based, they say, on a letter that Ocwen sent Mr Mancuso on
       October 16, 2014. Dkt 13 at 6–7; see Dkt 13-1 at 6–10. That letter
       in relevant part provides:
                 Our records show that your flood insurance
                 expired, and we do not have evidence that you
                 have obtained new coverage. Because flood
                 insurance is required on your property, we plan
                 to buy insurance for your property. You must
                 pay us for any period during which the
                 insurance we buy is in effect but you do not
                 have insurance.
       Dkt 13-1 at 6. They also point to the escrow analysis that Ocwen
       mailed to them in February 2017, arguing that Ocwen didn’t
       follow the procedures there before cancelling their escrow
       account. Dkt 13 at 7.
            Any claim for breach of contract must of necessity be tied to
       the security instrument at issue because it alone governed the
       contractual relationship between the Mancusos and Ocwen. No
       evidence indicates that Ocwen breached any provision of that
       security instrument. The letter and escrow analysis to which the
       Mancusos now point simply aren’t contracts, given that nothing
       establishes offer, acceptance, and consideration in that respect.
       And regardless, the October 2014 letter has no pertinence to
       events in an entirely different policy year.
            Ocwen is thus entitled to summary judgment on the claim
       against it for breach of contract.




                                        6
Case 4:18-cv-03380 Document 20 Filed on 08/10/21 in TXSD Page 7 of 8




                      b. Negligent misrepresentation claim
            The economic-loss doctrine as applied under Texas law
       generally bars recovery in tort when a party’s only injury is
       economic loss under a contract. Southwestern Bell Telephone Co v
       DeLanney, 809 SW2d 493, 494–95 (Tex 1991). Ocwen argues that
       this doctrine bars the Mancusos’ claim for negligent
       misrepresentation. Dkt 11 at 13.
            If parties are in contractual privity, “a plaintiff may not bring
       a claim for negligent misrepresentation unless the plaintiff can
       establish that he suffered an injury that is distinct, separate, and
       independent from the economic losses recoverable under a
       breach of contract claim.” Sterling Chemicals, Inc v Texaco Inc, 259
       SW3d 793, 796 (Tex App—Houston [1st Dist] 2007, pet denied,
       citing DSA Inc v Hillsboro Independent School District, 973 SW2d 662,
       664 (Tex 1998); see also Preston v Seterus Inc, 931 F Supp 2d 743,
       767 (ND Tex 2013) (holding economic-loss doctrine to bar
       negligent-misrepresentation claim in loan-servicing context). And
       the burden is on the plaintiff to prove that the alleged injury is
       independent of the economic loss recoverable under a breach-of-
       contract claim. See Sterling Chemicals, 259 SW3d at 797.
            The Mancusos in no way meet their burden. They claim that
       Ocwen’s alleged negligent misrepresentations “proximately
       caused damages” to them. Dkt 1-2 at 9. But they neither specify
       those damages nor explain how they are distinct from their
       breach-of-contract claim. Indeed, their response states nothing
       other than that this claim “goes beyond their contract claim.” Dkt
       13 at 7. That’s insufficient.
            Ocwen is entitled to summary judgment on the negligent-
       misrepresentation claim.
                      c. Texas Deceptive Trade Practices Act claim
            Ocwen moves for summary judgment on the DTPA claim
       brought against it. Dkt 11 at 16–17. The Mancusos concede that
       they weren’t the purchasers of goods and services under the
       DTPA. Dkt 13 at 10.
            Ocwen is entitled to summary judgment on the DTPA claim.




                                         7
Case 4:18-cv-03380 Document 20 Filed on 08/10/21 in TXSD Page 8 of 8




              4. Conclusion
          The motion by Defendant Ocwen Loan Servicing, LLC for
       summary judgment is GRANTED. Dkt 11.
          The claims by Plaintiffs Joe and Kathleen Mancuso against
       Ocwen are DISMISSED WITH PREJUDICE.
          This is a FINAL JUDGMENT.
          SO ORDERED.


          Signed on August 10, 2021, at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                    8
